People v Perrin (2018 NY Slip Op 00696)





People v Perrin


2018 NY Slip Op 00696


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


145 KA 15-01430

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARK A. PERRIN, DEFENDANT-APPELLANT. 


DAVISON LAW OFFICE, PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered March 16, 2015. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court